Case 19-56578-sms   Doc 7   Filed 04/30/19 Entered 04/30/19 12:25:34   Desc Main
                            Document      Page 1 of 7
Case 19-56578-sms   Doc 7   Filed 04/30/19 Entered 04/30/19 12:25:34   Desc Main
                            Document      Page 2 of 7
Case 19-56578-sms   Doc 7   Filed 04/30/19 Entered 04/30/19 12:25:34   Desc Main
                            Document      Page 3 of 7
Case 19-56578-sms   Doc 7   Filed 04/30/19 Entered 04/30/19 12:25:34   Desc Main
                            Document      Page 4 of 7
Case 19-56578-sms   Doc 7   Filed 04/30/19 Entered 04/30/19 12:25:34   Desc Main
                            Document      Page 5 of 7
Case 19-56578-sms   Doc 7   Filed 04/30/19 Entered 04/30/19 12:25:34   Desc Main
                            Document      Page 6 of 7
Case 19-56578-sms   Doc 7   Filed 04/30/19 Entered 04/30/19 12:25:34   Desc Main
                            Document      Page 7 of 7
